           Case 1:19-cv-04977-JPC Document 114 Filed 02/08/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT NEW YORK
                                                       X

ROY STEWART MOORE and KAYLA MOORE, :
                                     :                      Index No. 19 Civ. 4977 (JPC)
                  Plaintiffs,        :
                                     :                      ECF CASE
          - against -                :
                                     :
SACHA NOAM BARON COHEN, SHOWTIME :
NETWORKS, INC., AND CBS CORPORATION, :
                                     :
                  Defendants.        :
                                                       X


 DECLARATION OF ELIZABETH A. MCNAMARA IN SUPPORT OF DEFENDANTS’
                 MOTION FOR SUMMARY JUDGMENT

         1.        I am a partner at the law firm of Davis Wright Tremaine LLP, counsel for

Defendants Sacha Noam Baron Cohen (“Cohen”), Showtime Networks, Inc. (“SNI”) and CBS

Corporation n/k/a ViacomCBS Inc. (“ViacomCBS”) (collectively, “Defendants”). I submit this

declaration in support of Defendants’ Motion for Summary Judgment. I have personal

knowledge of the facts herein.

         2.        In connection with Defendants’ Motion for Summary Judgment, Defendants

produced documents to Plaintiffs relevant to the motion, and Plaintiffs took the depositions of

Cohen, Todd Schulman, and Jenifer Wallis.

         3.        Attached hereto as Exhibit 1 is a true and correct copy of Woman says Roy Moore

Initiated Sexual Encounter When She was 14, He was 32, an article authored by Stephanie

McCrummen and published by The Washington Post on November 9, 2017, retrieved from

http://wapo.st/2zvHx84.

         4.        Attached hereto as Exhibit 2 is a true and correct copy of Woman Shares New

Evidence of Relationship with Roy Moore When She was 17, an article authored by Stephanie



4828-5710-0504v.4 3940173-000105
           Case 1:19-cv-04977-JPC Document 114 Filed 02/08/21 Page 2 of 7




McCrummen and published by The Washington Post on December 4, 2017, retrieved from

http://wapo.st/2AoUTDq.

         5.        Attached hereto as Exhibit 3 is a true and correct copy of Once a Long Shot,

Democrat Doug Jones Wins Alabama Senate Race, an article authored by Alexander Burns &

Jonathan Martin and published by The New York Times on December 12, 2017, retrieved from

https://nyti.ms/2C8yEQz.

         6.        Attached hereto as Exhibit 4 is a true and correct copy of Alabama’s Women

Wrote the Verdict on Roy Moore, an article authored by Jonathan Allen and published by NBC

News on December 13, 2017, retrieved from https://nbcnews.to/2nWTpf9.

         7.        Attached hereto as Exhibit 5 is a true and correct copy of the complaint filed on

April 30, 2018, by Roy Moore and Kayla Moore against Richard Hagedorn, Marjorie Leigh

Corfman, Debbie Wesson Gibson, Beverly Young Nelson, Tina Turner Johnson, and Fictitious

Defendants 1-19 in the Circuit Court of Alabama, Etowah County, Docket number 31-CV-2018-

900346.00.

         8.        Attached hereto as Exhibit 6 is a true and correct copy of Roy Moore’s Wife,

Kayla Moore, Loses Bid for State Republican Executive Committee, an article authored by

Connor Sheets and published by AL.com on June 6, 2018, retrieved from http://s.al.com/y7j0TPi.

         9.        Attached hereto as Exhibit 7 is a true and correct copy of excerpts from the

deposition of Sacha Baron Cohen, held on January 13, 2021.

         10.       Attached hereto as Exhibit 8 is a true and correct copy of excerpts from the

deposition of Todd Schulman, held on January 14, 2021.

         11.       Attached hereto as Exhibit 9 is a true and correct copy of excerpts from the

deposition of Jenifer Wallis, held on January 14, 2021 (“Wallis Tr.”).



                                                    2
4828-5710-0504v.4 3940173-000105
           Case 1:19-cv-04977-JPC Document 114 Filed 02/08/21 Page 3 of 7




         12.       Attached hereto as Exhibit 10 is a true and correct copy of the Articles of

Organization for Yerushalayim Television, LLC (“YTV”), produced in discovery by Defendants

bearing Bates stamps DEF0000001 – DEF0000004, introduced as Exhibit 2 during the

deposition of Jenifer Wallis, and authenticated therein. See Wallis Tr. at 28:15-29:18. This

document is publicly available from the website of the Wyoming Secretary of State.

         13.       Attached hereto as Exhibit 11 is a true and correct copy of the Registered Agent

Services Agreement between YTV and Hirst Applegate, produced in discovery by Defendants

bearing Bates stamps DEF0000006 – DEF0000009, introduced as Exhibit 3 during the

deposition of Jenifer Wallis, and authenticated therein. See Wallis Tr. at 37:1-21.

         14.       Attached hereto as Exhibit 12 is a true and correct copy of the 2018 Annual

Report for YTV, produced in discovery by Defendants bearing Bates stamps DEF0000014 –

DEF0000015, introduced as Exhibit 5 during the deposition of Jenifer Wallis, and authenticated

therein. See Wallis Tr. at 43:3-21. This document is publicly available from the website of the

Wyoming Secretary of State.

         15.       Attached hereto as Exhibit 13 is a true and correct copy of the Wyoming

Secretary of State page for YTV, which is publicly available from the website of the Wyoming

Secretary of State.

         16.       Attached hereto as Exhibit 14 is a true and correct copy of the Articles of

Organization for Greenpark Television, LLC (“Greenpark”), produced in discovery by

Defendants bearing Bates stamp DEF0000032, introduced as Exhibit 6 during the deposition of

Jenifer Wallis, and authenticated therein. See Wallis Tr. at 50:4-52:3. This document is publicly

available from the website of the California Secretary of State.




                                                    3
4828-5710-0504v.4 3940173-000105
           Case 1:19-cv-04977-JPC Document 114 Filed 02/08/21 Page 4 of 7




         17.       Attached hereto as Exhibit 15 is a true and correct copy of the Statement of

Information for Greenpark dated June 5, 2017, produced in discovery by Defendants bearing

Bates stamp DEF0000033, introduced as Exhibit 7 during the deposition of Jenifer Wallis, and

authenticated therein. See Wallis Tr. at 52:9-23. This document is publicly available from the

website of the California Secretary of State.

         18.       Attached hereto as Exhibit 16 is a true and correct copy of a notification from the

United States Internal Revenue Service that Greenpark had been assigned an Employer

Identification Number for federal tax purposes, produced in discovery by Defendants bearing

Bates stamps DEF0000034 - DEF0000035, introduced as Exhibit 8 during the deposition of

Jenifer Wallis, and authenticated therein. See Wallis Tr. at 53:3-13.

         19.       Attached hereto as Exhibit 17 is a true and correct copy of the Articles of

Organization for La Quinta Entertainment, LLC (“La Quinta”), produced in discovery by

Defendants bearing Bates stamp DEF0000036, introduced as Exhibit 9 during the deposition of

Jenifer Wallis, and authenticated therein. See Wallis Tr. at 54:4-17. This document is publicly

available from the website of the California Secretary of State.

         20.       Attached hereto as Exhibit 18 is a true and correct copy of the Statement of

Information for La Quinta dated April 17, 2017, bearing Bates stamp DEF0000037, introduced

as Exhibit 10 during the deposition of Jenifer Wallis, and authenticated therein. See Wallis Tr. at

55:14-56:10.

         21.       Attached hereto as Exhibit 19 is a true and correct copy of the Operating

Agreement for La Quinta, produced in discovery by Defendants bearing Bates stamps

DEF0000039 - DEF0000044, introduced as Exhibit 12 during the deposition of Jenifer Wallis,

and authenticated therein. See Wallis Tr. at 58:24-60:2.



                                                    4
4828-5710-0504v.4 3940173-000105
           Case 1:19-cv-04977-JPC Document 114 Filed 02/08/21 Page 5 of 7




         22.       Attached hereto as Exhibit 20 is a true and correct copy of the Articles of

Organization for Please You Can Touch, LLC (“PYCT”), produced in discovery by Defendants

bearing Bates stamp DEF0000045, introduced during the deposition of Jenifer Wallis as Exhibit

13, and authenticated therein. See Wallis Tr. at 60:16-61:10. This document is publicly

available from the website of the California Secretary of State.

         23.       Attached hereto as Exhibit 21 is a true and correct copy of the Operating

Agreement for PYCT, produced in discovery by Defendants bearing Bates stamps DEF0000048

- DEF0000055, introduced as Exhibit 14 during the deposition of Jenifer Wallis, and

authenticated therein. See Wallis Tr. at 71:1-13.

         24.       Attached hereto as Exhibit 22 is a true and correct copy of the Statement of

Information for PYCT dated January 13, 2019, which is publicly available from the website of

the California Secretary of State, naming Cohen in the section setting forth the Manager(s) and

Member(s) of PYCT.

         25.       Attached hereto as Exhibit 23 is a true and correct copy of the Statement of

Information for PYCT dated May 1, 2019, which is publicly available from the website of the

California Secretary of State, naming Cohen in the section setting forth the Manager(s) and

Member(s) of PYCT.

         26.       Attached hereto as Exhibit 24 is a true and correct copy of the First Amended

Complaint in Martin v. Mazer, et al., No. 08-cv-1828 (S.D.N.Y.).

         27.       Attached hereto as Exhibit 25 is a true and correct copy of the First Amended

Complaint in Streit, et al. v. Twentieth Century Fox Film Corp., No. 08-cv-1571 (S.D.N.Y.).

         28.       Attached hereto as Exhibits 26-28 are the consent agreements signed by the

plaintiffs in cases arising out of their participation in the production of the film BORAT –



                                                    5
4828-5710-0504v.4 3940173-000105
           Case 1:19-cv-04977-JPC Document 114 Filed 02/08/21 Page 6 of 7




Cultural Learnings of America for Make Benefit Glorious Nation of Kazhakstan (which was

produced by and starred Defendant Cohen), which were consolidated in this District before

Judge Preska and dismissed on September 3, 2008. See Psenicska v. Twentieth Century Fox

Film Corp., Nos. 07 Civ. 10972, et al., 2008 WL 4185752, at *3 n.10 (S.D.N.Y. Sept. 3, 2008)

(identifying the filings containing the copies of each agreement), aff’d, 409 F. App’x 368 (2d

Cir. 2009). In particular:

                   a. Attached hereto as Exhibit 26 is a true and correct copy of a Standard Consent

                       Agreement signed by Michael Psenicska, plaintiff in Psenicska v. Twentieth

                       Century Fox Film Corp., No. 07-cv10972 (S.D.N.Y.), filed as Exhibit A to the

                       Declaration of Joan Hansen in Support of Defendants’ Motion to Dismiss the

                       Complaint in that case (ECF No. 10-2). Address and phone number

                       information of the plaintiff has been redacted from this version of the exhibit.

                   b. Attached hereto as Exhibit 27 are true and correct copies of Standard Consent

                       Agreements signed by Cindy Streit, Sarah Moseley, Ben K. McKinnon,

                       Michael M. Jared, and Lynn S. Jared, plaintiffs in Streit, et al. v. Twentieth

                       Century Fox Film Corp., No. 08-cv-1571 (S.D.N.Y.), collectively filed as

                       Exhibit D to the Declaration of Joan Hansen in Support of Defendants’

                       Motion to Dismiss the First Amended Complaint in that case (ECF No. 10-5).

                       Address and phone number information of the plaintiffs has been redacted

                       from this version of the exhibit.

                   c. Attached hereto as Exhibit 28 is a true and correct copy of a Standard Consent

                       Agreement signed by Kathie Martin, plaintiff in Martin v. Mazer, et al., No.

                       08-cv1828 (S.D.N.Y.), filed as Exhibit B to the Declaration of R. Metcalf in



                                                     6
4828-5710-0504v.4 3940173-000105
           Case 1:19-cv-04977-JPC Document 114 Filed 02/08/21 Page 7 of 7




                       Support of Defendants’ Motion to Dismiss the First Amended Complaint in

                       that case (ECF No. 14-4). Address and phone number information of the

                       plaintiff has been redacted from this version of the exhibit.

         29.       Attached hereto as Exhibit 29 is a true and correct copy of the transcript of the

hearing on April 29, 2019, before Hon. Thomas F. Hogan in the U.S. District Court for the

District of Columbia, on the Defendants’ motion to transfer the case to this Court pursuant to 28

U.S.C. § 1404.

         I declare under the penalty of perjury pursuant to 28 U.S.C. 1746 that the foregoing is

true and correct to the best of my knowledge and belief.



         EXECUTED this 8th day of February 2021


                                                          /s/ Elizabeth A. McNamara
                                                          Elizabeth A. McNamara




                                                     7
4828-5710-0504v.4 3940173-000105
